COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Joseph Mike Devia v. The State of Texas

Appellate case number:    01-13-00992-CR

Trial court case number: 1329162

Trial court:              262nd District Court of Harris County

        Appellant’s appointed counsel on appeal has filed a motion to withdraw, along with a
brief stating that the record presents no reversible error and the appeal is without merit and is
frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). This Court must
independently review the entire record in this appeal to determine whether no reversible error
exists in the record, there are no arguable grounds for review, and the appeal is frivolous. See
Anders, 386 U.S. at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court—and not
counsel—determines, after full examination of proceedings, whether appeal is wholly frivolous);
Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine
whether arguable grounds for review exist).
        In examining the record, the Court notes that the reporter’s record references a
“mitigation packet” submitted to the trial court for consideration that was not included in the
clerk’s record. See Reporter’s Record, vol. 1 at 11-12. Accordingly, we order that the district
court clerk file a supplemental clerk’s record containing the mitigation packet by no later than
July 28, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: July 22, 2014